DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1801403.5, filed on 01/29/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
The applicant elects claim group 1, claims 1-12, with traverse. The applicant argues that there is not undue burden on the examiner to search the complete claim set. The examiner respectfully disagrees as this claim extends over many classification groups and that the search group I would cover a different scope than the search of group 2 or 3.  Accordingly, claims 13-22 are withdrawn from consideration for being a non-elected invention.
Status of Claims
Claims 1-12 are pending and currently under consideration for patentability.
Claims 13-22 are withdrawn in the response to restriction requirement filed 7/26/2022.
Claim Objections
Claims 4, 5, 13, and 16 objected to because of the following informalities:  “colonisation" should be speller “colonization”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milo (Scarlet Milo, Naing Tun Thet, Dan Liu, Jonathan Nzakizwanayo, Brian V. Jones, A. Toby A. Jenkins, An in-situ infection detection sensor coating for urinary catheters, 2016, Biosensors and Bioelectronics, Volume 81, Pages 166-172 (Year: 2016)).
Regarding Claim 1, Milo teaches a sensor for locating within a urinary drainage bag (page 168, paragraph 4) (page 170, paragraph 2), the sensor comprising an agent (elf-quenching dye carboxyfluorescein, abstract)  held by a pH-sensitive release material (Eudragit S100) (page 169, paragraph 4); wherein the agent is a diagnostic marker and wherein the pH-sensitive release material is configured to release the agent when the pH-sensitive release material is exposed a pH above 7 (page 171, paragraph 4: Given the range of values reported for urinary pH and the current dissolution threshold of pH 7 would seem to offer a good compromise between the requirement for accurate warning and sufficient length of warning, and should be suitable for the vast majority of catheterized patients.)
Regarding Claim 2, Milo the sensor according to claim 1, and further teaches wherein the sensor comprises an inner layer (lower poly(vinyl alcohol) layer) containing the diagnostic marker (abstract) and an outer layer (upper layer of pH responsive polymer) comprising the pH-sensitive release material (abstract).
Regarding Claim 3, Milo the sensor according to claim 2, and further teaches wherein the inner layer comprises a hydrogel (page 167, paragraph 4: lower layer of hydrogel).
Regarding Claim 4, Milo the sensor according to claim 3, and further teaches wherein the hydrogel comprises one or more of poly(vinyl alcohol) (abstract) (page 168, paragraph 1).
Regarding Claim 6, Milo the sensor according to claim 1, and further teaches wherein the pH- sensitive release material is a pH-sensitive polymer comprising carboxyl and ester groups (page 168 paragraph 2).
Regarding Claim 7, Milo the sensor according to claim 6, and further teaches wherein the pH-sensitive polymer comprises carboxyl and ester groups at a ratio of 1:2 (page 168 paragraph 2).
Regarding Claim 8, Milo the sensor according to claim 6, and further teaches wherein the pH-sensitive polymer comprises poly(methyl methacrylate-co-methacrylic acid) (abstract).
Regarding Claim 9, Milo teaches the sensor according to claim 1, and further teaches wherein the diagnostic marker is a dye (abstract).
Regarding Claim 10, Milo teaches the sensor according to claim 9, and further teaches wherein the dye selected from one or more of fluorescein, carboxyfluorescein (abstract) 
Regarding Claim 11, Milo teaches a urinary drainage bag (page 168, paragraph 4) (page 170, paragraph 2) comprising a sensor according to claim 1.
Regarding Claim 12, Milo teaches a urinary catheter (abstract) comprising a drainage bag (page 168, paragraph 4) (page 170, paragraph 2) according to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Milo( Scarlet Milo, Naing Tun Thet, Dan Liu, Jonathan Nzakizwanayo, Brian V. Jones, A. Toby A. Jenkins, An in-situ infection detection sensor coating for urinary catheters, 2016, Biosensors and Bioelectronics, Volume 81, Pages 166-172 (Year: 2016).) in view of Li (CN 107677809 A).

Regarding Claim 5, Milo the sensor according to claim 2. Milo fails to teach wherein the inner layer comprises the diagnostic marker encapsulated in a gelatin. However Li teaches a kit for detecting acute kidney injury (abstract) by testing urine wherein the diagnostic marker encapsulated in a gelatin (page 1 paragraph 2: searches AKI early diagnostic markers, present several potential clinical application with AKI biomarker protein is subsequently reported as neutral granulocyte gelatin enzyme related lipid carrier protein). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner layer of Milo to include a gelatin encapsulated diagnostic marker similar to that disclosed by Li because the diagnostic marker commonly known in gelatin provides quick protection and diagnosis (as motivated by Li Page 3, last paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140356901 A1, US 20130345653 A1, US 20110165244 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781  
/ANDREW J MENSH/Primary Examiner, Art Unit 3781